Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 1 of 25 Page ID #:30




     1     CENTER FOR DISABILITY ACCESS
           Raymond Ballister Jr., Esq., SBN 111282
     2     Phyl Grace, Esq., SBN 171771
           Russell Handy, Esq., SBN 195058
     3     Dennis Price, Esq., SBN 279082
           Christopher A. Seabock, Esq., SBN 279640
     4     8033 Linda Vista Road, Suite 200
           San Diego, CA 92111
     5     (858) 375-7385; (888) 422-5191 fax
           phylg@potterhandy.com
     6
     7
                                  UNITED STATES DISTRICT COURT
     8                           CENTRAL DISTRICT OF CALIFORNIA
     9
    10
           Raul Uriarte-Limon,                  Case No. 5:20-cv-00569-MWF-KK
    11
                   Plaintiff,                   Plaintiff’s OSC Response re:
    12                                          Supplemental Jurisdiction
              v.
    13
           Wendy C. Foley;                      Honorable Judge Michael W. Fitzgerald
    14     Kevin W. Haynes;
           Country Farm Supply, a California
    15     Corporation; and Does 1-10,
    16             Defendants.
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




         Response to OSC                              Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 2 of 25 Page ID #:31




     1                                           TABLE OF CONTENTS

     2
     3   TABLE OF CONTENTS ......................................................................................... i
     4   TABLE OF AUTHORITIES .................................................................................. iii
     5
            I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
     6
                     JURISDICTION BECAUSE IT HAS ORIGINAL JURISDICTION
     7
                     OVER PLAINTIFF’S AMERICANS WITH DISABILITIES ACT
     8
                     CLAIM AND BECAUSE THE UNRUH CLAIM IS SO RELATED
     9
                     IT FORMS PART OF THE SAME CASE OR CONTROVERSY. ............ 1
    10
               A. This Court Has Original Jurisdiction Over Plaintiff’s ADA Claim. .......... 1
    11
    12         B. Plaintiff’s State Claim is So Related It Forms Part of the Same Case
    13                    or Controversy. ................................................................................. 1
    14      II. THE UNRUH CLAIM DOES NOT RAISE A NOVEL OR COMPLEX
    15               ISSUE OF STATE LAW, DOES NOT PREDOMINATE OVER
    16               THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
    17               CIRCUMSTANCES OR COMPELLING REASONS FOR
    18               DECLINING JURISDICTION. ............................................................... 2
    19
               A. Plaintiff’s State Claim Does Not Raise a Novel or Complex Issue of
    20
                          State Law. ......................................................................................... 3
    21
               B. Plaintiff’s State Claim Does Not Substantially Predominate Over
    22
                          the ADA Claim. ................................................................................ 3
    23
    24         C. The Supreme Court Has Stated that the Most Important

    25                    Considerations are Factors of Economy, Convenience,

    26                    Fairness, and Comity. Those Factors Virtually Demand

    27                    Supplemental Jurisdiction be Exercised.......................................... 5

    28




                                                                  i
         Response to OSC                                                         Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 3 of 25 Page ID #:32




     1        D. There Are No Exceptional Circumstances or Other Compelling
     2                    Reasons for Declining Jurisdiction. ................................................. 9
     3     III. CALIFORNIA’S HIGH FREQUENCY LITIGANT STATUTES DO
     4             NOT JUSTIFY DISMISSAL OF PLAINTIFF’S STATE CLAIM. ..........11
     5
              IV. CALIFORNIA’S RIGHT TO IMPLEMENT AND INTERPRET ITS
     6
                          OWN LAW......................................................................................13
     7
           V. CONGRESS EXPLICITLY ANTICIPATED AND AUTHORIZED
     8
                   STATUTES LIKE UNRUH. ...................................................................14
     9
    10     VI. RELIEF SHOULD THIS COURT DISMISS STATE CLAIMS...................15
    11        A. A Stay Would Best Preserve the Position of the Parties..........................16
    12
              B. Interlocutory Appeal ................................................................................16
    13
           VII. CONCLUSION .........................................................................................18
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                               ii
         Response to OSC                                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 4 of 25 Page ID #:33




     1                                       TABLE OF AUTHORITIES

     2   Cases
     3   Arroyo v. Kazmo, USDC Case No. 2:19-cv-02720-PA-MRW ........... 14, 15
     4   Arroyo v. Rosas, 9th Cir. Case No. 19-55974. .......................................... 16
     5   Arroyo v. Unoil, USDC Case No. 2:19-02769-PSG-JEM................... 14, 15
     6   Baker v. Palo Alto University, Inc.,
     7        2014 WL 631452 (N.D. Cal., 2014) ................................................... 6
     8   Borough of W. Mifflin v. Lancaster,
     9        45 F.3d 780 (3d Cir. 1995) .................................................................. 7
    10   Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th
    11     Cir., 1996). ............................................................................................. 13
    12   Daenzer v. Wayland Ford, Inc.,
    13        193 F. Supp. 2d 1030 (W.D. Mich. 2002) ........................................... 7
    14   Delgado v. Orchard Supply Hardware Corp.,
    15        826 F. Supp.2d 1208 (E.D. Cal. 2011) ............................................5, 7
    16   Erie R.R. v. Tompkins, 304 U.S. 64 (1938). ......................................... 13, 14
    17   Graf v. Elgin, J. & E. Ry.,
    18        790 F.2d 1341 (7th Cir.1986) ............................................................. 5
    19   Gunther v. Lin, 144 Cal.App.4th 223 (2006) .............................................. 3
    20   Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142 (1991) ................ 3
    21   Jankey v. Lee (2012) 55 Cal.4th 1038, 1049. .................................... 14, 15
    22   Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6 (E.D.
    23     Cal. 2018) .............................................................................................. 13
    24   Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D.
    25     Cal. 2013) ................................................................................................. 3
    26   Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal.
    27     2011). ............................................................................................. 4, 7, 10
    28




                                                               iii
         Response to OSC                                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 5 of 25 Page ID #:34




     1   Kuba v. 1-A Agr. Ass'n,
     2         387 F.3d 850 (9th Cir. 2004) .............................................................. 1
     3   Kuba v. 1-A Agr. Ass'n,
     4      387 F.3d 850 (9th Cir. 2004) .................................................................. 1
     5   Landis v. North America Co. (1936) 299 U.S. 248, 254. ......................... 16
     6   Langer v. Nguyen, USDC Case No. 8:19-cv-00294-JLS-KES ..................... 9
     7   Langer v. Tashkaplyan, USDC Case No. 2:19-cv-02278-PA-PLA ............. 9
     8   Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007). ................... 5
     9   Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D.
    10      Cal. 2015) ........................................................................................ 3, 4, 8
    11   Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009) ........................................ 3
    12   Rosado v. Wyman,
    13         397 U.S. 397 (1970) ............................................................................. 5
    14   Schoors v. Seaport Village Operating Co., LLC, 2017 WL 1807954,
    15      (S.D. Cal. May 5, 2017) ................................................................. 4, 9, 10
    16   United Mine Workers of Am. v. Gibbs,
    17         383 U.S. 715 (1966) ............................................................................. 5
    18   United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.). ...... 17
    19   Wood v. County of Alameda (1995) 875 F.Supp. 659, 663...................... 15
    20
    21
         Statutes
    22
         28 U.S.C § 1292 .................................................................................. 16, 17
    23
         28 U.S.C. § 1331 .......................................................................................... 1
    24
         28 U.S.C. § 1367 ............................................................................... 1, 2, 11
    25
         42 U.S.C. § 12101 et seq. ..................................................................... 1, 14
    26
         Cal. Civ. Code § 1542. .............................................................................. 18
    27
         Cal. Civ. Code § 51(f) ...............................................................................1, 2
    28




                                                              iv
         Response to OSC                                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 6 of 25 Page ID #:35




     1   Cal. Civ. Code § 55.56(g)(4). .................................................................... 13
     2   Cal. Civ. Proc. Code § 425.50(a)(4) ......................................................... 11
     3   Cal. Civ. Proc. Code § 425.55(b)(1) ......................................................... 11
     4   Cal. Civ. Proc. Code § 425.55(b)(2) ......................................................... 11
     5   Cal. Gov. Code § 68085.35 ...................................................................... 11
     6   Cal. Gov. Code § 70616.5 ........................................................................ 11
     7   Fed. R. Civ. Proc. 11 .................................................................................. 11
     8
     9   Other Authorities
    10
         2015 CA A.B. 1521 (NS) (September 10, 2015) ..................................... 12
    11
    12
         Rules
    13
         General Order 56 (N.D. Cal. 2013). ......................................................... 17
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                             v
         Response to OSC                                                   Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 7 of 25 Page ID #:36




     1              I. THIS COURT SHOULD EXERCISE SUPPLEMENTAL
                 JURISDICTION BECAUSE IT HAS ORIGINAL JURISDICTION
     2           OVER PLAINTIFF’S AMERICANS WITH DISABILITIES ACT
                 CLAIM AND BECAUSE THE UNRUH CLAIM IS SO RELATED
     3            IT FORMS PART OF THE SAME CASE OR CONTROVERSY.
     4            Under 28 U.S.C. § 1367 (“section 1367”), where a district court has
     5   original jurisdiction over a claim, it also has supplemental jurisdiction over “all
     6   other claims that are so related to claims in the action within such original
     7   jurisdiction that they form part of the same case or controversy.”1 A state claim
     8   is part of the same “case or controversy” as a federal claim when the two “derive
     9   from a common nucleus of operative fact and are such that a plaintiﬀ would
    10   ordinarily be expected to try them in one judicial proceeding.” 2
    11
              A. This Court Has Original Jurisdiction Over Plaintiﬀ’s ADA Claim.
    12
                  “The district courts shall have original jurisdiction of all civil actions
    13
         arising under the… laws… of the United States.” 3 Here, Plaintiﬀ has ﬁled suit
    14
         under the Americans with Disabilities Act4, a federal statute. Accordingly, the
    15
         Court has original jurisdiction, as the case is a civil action arising under United
    16
         States law.
    17
    18       B. Plaintiﬀ’s State Claim is So Related It Forms Part of the Same Case or
                                            Controversy.
    19
                  Citing Cal. Civ. Code section 51 subsection (f), “The Unruh Act provides
    20
         that a violation of the ADA is a violation of the Unruh Act,” Plaintiﬀ claims a
    21
         violation of the Unruh Act based solely on the ADA violations alleged in the
    22
         Complaint. Dkt. 1.
    23
    24
    25
    26   1
           28 U.S.C. § 1367(a).
    27   2
           Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855-56 (9th Cir. 2004).
    28
         3
           28 U.S.C. § 1331.
         4
           42 U.S.C. § 12101 et seq.




                                                  1
         Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 8 of 25 Page ID #:37




     1            Thus, the ADA and Unruh Acts are inextricably intertwined. A violation
     2   of the ADA is a per se violation of Unruh. 5 The incident that forms the basis of
     3   both claims is identical. The Parties are identical. The witnesses are identical. All
     4   the documentary evidence (photographs, measurements, bank records, policies,
     5   etc.) are identical. All the case law, regulatory material, regulations, and
     6   accessibility standards necessary to demonstrate liability under both claims are
     7   identical. Plaintiﬀ’s counsel is not aware of a federal and state claim more
     8   intertwined than the ADA/Unruh pair.
     9            Given the per se nature of the Unruh claim and that Plaintiﬀ has only pled
    10   Unruh as being violated per se by the ADA violation, the claims form part of the
    11   same case or controversy.
    12
             II. THE UNRUH CLAIM DOES NOT RAISE A NOVEL OR
    13     COMPLEX ISSUE OF STATE LAW, DOES NOT PREDOMINATE
          OVER THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
    14   CIRCUMSTANCES OR COMPELLING REASONS FOR DECLINING
                             JURISDICTION.
    15
                  The exercise of supplemental jurisdiction is mandatory, unless prohibited
    16
         by section 1367(b) or one of the exceptions set forth in section 1367(c) applies.
    17
         Under section 1367(c), a court may decline to exercise supplemental jurisdiction
    18
         where: “(1) the claim raises a novel or complex issue of State law, (2) the claim
    19
         substantially predominates over the claim or claims over which the district court
    20
         has original jurisdiction, (3) the district court has dismissed all claims over which
    21
         it has original jurisdiction, or (4) in exceptional circumstances, there are other
    22
         compelling reasons for declining jurisdiction.”
    23
    24
    25
    26
    27
    28
         5
             Cal. Civ. Code § 51(f).




                                                  2
         Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 9 of 25 Page ID #:38



              A. Plaintiﬀ’s State Claim Does Not Raise a Novel or Complex Issue of
     1                                     State Law.
     2            Though some courts previously found inclusion of an Unruh Act violation
     3   in an ADA suit to present novel or complex legal issues best left to state courts,
     4   most of these cases centered on whether Unruh requires proof of intentional
     5   discrimination, a now resolved question.6 There have been a slew of other
     6   arguments raised on this topic but all of them have been resolved or rejected by
     7   courts. To borrow the phrasing of one court, most examples “are either irrelevant
     8   or erroneous.” 7 The bottom line is that “courts routinely exercise jurisdiction
     9   over supplemental claims under [Unruh], as these types of claims do not
    10   generally raise novel or complex issues of state law.” 8
    11
             B. Plaintiﬀ’s State Claim Does Not Substantially Predominate Over the
    12                                    ADA Claim.
    13            As stated above, the incident that forms the basis of both claims is
    14   identical. The parties are identical. The witnesses are identical. All the
    15   documentary evidence (photographs, measurements, bank records, policies,
    16   etc.) are identical. All the case law, regulatory material, regulations, and
    17   accessibility standards necessary to demonstrate liability under both claims are
    18   identical. Proving up the ADA claim is the same work and same eﬀort as proving
    19   up the Unruh claim. As one court summarized:
    20
    21
    22
    23
         6
           See, for example, Harris v. Capital Growth Investors XIV, 52 Cal.3d 1142
                 (1991) and Gunther v. Lin, 144 Cal.App.4th 223 (2006), both
    24
                 overruled by Munson v. Del Taco, Inc., 46 Cal.4th 661 (2009).
    25   7
           Moore v. Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D. Cal.
    26           2015) (rejecting the argument that an Unruh claim over a barrier
    27           raises a novel or complex issue of state court).
         8
    28     Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D. Cal.
                 2013) (collecting cases, including a Ninth Circuit case).




                                                  3
         Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 10 of 25 Page ID #:39




     1             The state-law claims do not substantially predominate in terms of
     2             proof. Indeed, because the claims are mostly based on ADA
     3             violations, the proof for those claims is identical to that needed to
     4             prove violation of the ADA. For the state-law claims, Plaintiﬀ need
     5             only make an additional showing of the particular “occasions” on
     6             which he encountered the barriers or was deterred from visiting
     7             the restaurant because of the barriers in order to make out his
     8             claims for statutory damages. To be sure, the availability of
     9             damages under state law means that the state-law claims present a
    10             slightly larger scope of issues and oﬀer more comprehensive
    11             remedies. Nonetheless, the Court does not ﬁnd that this causes the
    12             state-law claims to substantially predominate this litigation.
    13
          Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011).
    14
    15             Moreover, the mere fact that the Unruh claim has an additional remedy
    16    does not mean that it “substantially predominates” over the case. “Other than
    17    the availability of statutory damages under state law, the state and federal claims
    18    are identical. The burdens of proof and standards of liability are the same.
    19    Indeed, the Unruh Act speciﬁcally provides that a violation under the ADA also
    20    constitutes a violation of the Unruh Act.” 9
    21             It is hard to reach a diﬀerent conclusion on this topic. “Plaintiﬀ's state and
    22    federal law claim involve the identical nucleus of operative facts, and require a
    23
    24
    25
    26    9
              Moore, 85 F.Supp.3d at 1194 (ﬁnding that an Unruh claim for statutory
    27            damages does not substantially predominate over the federal ADA
    28            claim); see also Schoors v. Seaport Village Operating Co., LLC, 2017
                  WL 1807954, (S.D. Cal. May 5, 2017).




                                                     4
          Response to OSC                                       Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 11 of 25 Page ID #:40




     1    very similar, if not identical, showing in order to succeed.”10 This court should
     2    not decline supplemental jurisdiction on the basis that the Unruh claim for a
     3    statutory penalty substantially predominates. It simply does not. Encountering
     4    an ADA barrier is not only the standard for an ADA violation but is also the
     5    standard for recovery of statutory damages. “The litigant need not prove she
     6    suﬀered actual damages to recover the independent statutory damages of
     7    $4,000.” 11 In this case, speciﬁcally, Plaintiﬀ only alleges 1 visit and one
     8    deterrence, based on the knowledge of the inaccessible facilities, totaling $8,000
     9    in statutory penalties.
    10
               C. The Supreme Court Has Stated that the Most Important
    11     Considerations are Factors of Economy, Convenience, Fairness, and
          Comity. Those Factors Virtually Demand Supplemental Jurisdiction be
    12                                 Exercised.
    13           More importantly, even substantial predominance is found, the Court is
    14    required to take the next step and consider the impact of declining or exercising
    15    supplemental jurisdiction: the “justiﬁcation” underlying the decision whether to
    16    maintain supplemental jurisdiction or dismiss claims, “lies in considerations of
    17    judicial economy, convenience and fairness to litigants…” 12 In fact, the Courts
    18    have recognized that judicial economy is the “essential policy behind the modern
    19    doctrine of pendent jurisdiction…” 13        As the Supreme Court noted: the
    20    “commonsense policy of pendent jurisdiction” is “the conservation of judicial
    21    energy and the avoidance of multiplicity of litigation.” 14
    22
    23
    24    10
             Delgado v. Orchard Supply Hardware Corp., 826 F. Supp. 2d 1208, 1221
    25           (E.D. Cal. 2011) (ﬁnding no substantial predominance).
          11
    26       Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).
          12
    27       United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).
          13
             Graf v. Elgin, J. & E. Ry., 790 F.2d 1341, 1347–48 (7th Cir.1986).
    28
          14
             Rosado v. Wyman, 397 U.S. 397, 405 (1970).




                                                   5
          Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 12 of 25 Page ID #:41




     1             Here, if this Court were to decline to exercise supplemental jurisdiction
     2    over the state claim, it would result in the plaintiﬀ pursuing the Unruh claim in
     3    state court while, simultaneously, prosecuting his ADA claim in federal court.
     4    Given that the plaintiﬀ’s state claim is predicated upon a ﬁnding that the ADA
     5    has been violated, this means that almost identical cases would be prosecuted in
     6    two diﬀerent forums.
     7             As one Court presiding over an ADA/Unruh case recently noted, “Forcing
     8    these parties to litigate two nearly-identical cases in separate venues—one here
     9    and one in state court—is neither convenient, economical, nor fair.” 15 Likewise,
    10    the Delgado court reasoned:
    11
                   Here, the claims arise from a common nucleus of operative facts.
    12
                   Both the federal and state law claims are based upon architectural
    13
                   barriers which infringe upon the accessibility to the OSH Store.
    14
                   Accordingly, this Court has supplemental jurisdiction over the
    15
                   state law claims. The Court will exercise supplemental jurisdiction
    16
                   over the state law claims. Here, the state issues are not unsettled or
    17
                   novel and complex. Plaintiﬀ's state and federal law claim involve
    18
                   the identical nucleus of operative facts, and require a very similar,
    19
                   if not identical, showing in order to succeed. If this court forced
    20
                   plaintiﬀ to pursue his state law claims in state court, the result
    21
                   would be two highly duplicative trials, constituting an unnecessary
    22
                   expenditure of plaintiﬀ's, defendant's, and the two courts'
    23
                   resources. As a practical matter, plaintiﬀ's state law claims for
    24
                   damages may be the driving force behind this action. To rule as
    25
                   OSH proposes, however, would eﬀectively preclude a district court
    26
    27
          15
    28         Baker v. Palo Alto University, Inc., 2014 WL 631452, *2 (N.D. Cal.,
                  2014).




                                                     6
          Response to OSC                                       Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 13 of 25 Page ID #:42




     1           from ever asserting supplemental jurisdiction over a state law
     2           claim under the Unruh Act.
     3
     4    Delgado, 826 F. Supp. at 1221.
     5
     6           The Kohler case presents a lengthy analysis of the issue and concluded
     7    that fairness favored keeping the Unruh claim in federal court “rather than in a
     8    separate, and largely redundant, state-court suit.” 16 Another court held that
     9    supplemental jurisdiction should be exercised where “declining jurisdiction
    10    would simply require twice the expenditure of resources as to the evidentiary
    11    determinations.” 17 Another framing of the analysis states that supplemental
    12    jurisdiction should be exercised to avoid “two parallel proceedings, one in
    13    federal court and one in the state system.” 18 Here, the principles of judicial
    14    economy and fairness militates toward keeping Unruh.
    15           In fact, in Gibbs, the Court noted that even in circumstances where the federal
    16    claim has been lost, the Court may want to maintain supplemental jurisdiction
    17    where the state claim is so closely intertwined with the federal claims: “There
    18    may, on the other hand, be situations in which the state claim is so closely tied to
    19    questions of federal policy that the argument for exercise of pendent jurisdiction
    20    is particularly strong.”19
    21           Although some courts have declined supplemental jurisdiction under a
    22    “substantial predominance” standard, those decisions are scattered and cannot
    23    withstand serious scrutiny. But, more importantly, those other decisions never
    24
    25    16
             Kohler, 794 F. Supp. 2d at 1096.
          17
    26       Daenzer v. Wayland Ford, Inc., 193 F. Supp. 2d 1030, 1043 (W.D. Mich.
    27           2002).
          18
    28       Borough of W. Miﬄin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995).
          19
             Gibbs, 383 U.S. at 727.




                                                    7
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 14 of 25 Page ID #:43




     1    address the factors that the Supreme Court have said are essential, namely
     2    economy, convenience, fairness, and comity. As the Moore court stated, those
     3    decisions, “failed to address how declining jurisdiction served these the values
     4    of economy, convenience, fairness, and comity.” 20 It is hard to argue with the
     5    Moore court’s conclusion that: “the Court's exercise of supplemental jurisdiction
     6    would best advance economy, convenience, fairness, and comity. The state and
     7    federal claims are so intertwined that it makes little sense to decline
     8    supplemental jurisdiction. To do so would create the danger of multiple suits,
     9    courts rushing to judgment, increased litigation costs, and wasted judicial
    10    resources.” 21
    11           This is not just a calendar clearing exercise that the court is considering.
    12    Were the Court to deny federal jurisdiction to Plaintiﬀ’s state claims, Plaintiﬀ
    13    would have to litigate these claims in parallel in state court, or abandon the right
    14    to ﬁle well-pleaded and meritorious claims in federal court entirely. Plaintiﬀ’s
    15    state claim is predicated on adjudication of the federal claim, over which this
    16    Court has original jurisdiction. This puts Plaintiﬀ’s claims in a complicated
    17    position, as the state court claim cannot reasonably be resolved without ﬁnal
    18    resolution of the federal case, or risk inconsistent decisions on identical facts.
    19           Further, judges across the Central District have issued identical orders to
    20    show cause in dozens of other cases (at last tally, Plaintiﬀ’s counsel has identiﬁed
    21    ﬁve district court judges issuing more than 125 identical or similar orders to
    22    show cause, and more have come in since the last count). Notably, these orders
    23    issued irrespective of the posture of the case; orders have issued even in cases in
    24
    25
    26
    27
          20
             Moore, 85 F.Supp.3d at 1194.
    28
          21
             Id.




                                                   8
          Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 15 of 25 Page ID #:44




     1    which a notice of settlement or application for default judgment has been ﬁled.22 This
     2    is a question of law that unquestionably aﬀects the outcome of litigation in this
     3    district, not just in this case, but potentially every single other ADA claim ﬁled
     4    that also alleges violations of state law. However, the ﬂood of orders issued,
     5    particularly in cases on the brink of resolution, demonstrates the impact of the
     6    Court declining supplemental jurisdiction. Instead of these more than 125 cases
     7    taking up one judge’s docket, declining supplemental jurisdiction would result in
     8    further clogging of the state court, while the very same case runs parallel in
     9    federal court. Cases in which a judgment was all but obtained would be required
    10    to be reﬁled in state court unnecessarily. Defendants would have to ﬁght
    11    allegations of the same facts on two fronts, often duplicating their attorney fees
    12    and costs. And the federal courts would still have original jurisdiction over the
    13    ADA claims. There is no universe in which declining supplemental jurisdiction
    14    promotes judicial economy, convenience, or fairness to the litigants. As one court
    15    recently noted: “the Court ﬁnds the opposite and concludes that declining
    16    supplemental jurisdiction in the present matter would be an unnecessary
    17    expenditure of the Plaintiﬀ, Defendants, and the state and federal courts'
    18    resources.” 23
    19
               D. There Are No Exceptional Circumstances or Other Compelling
    20                       Reasons for Declining Jurisdiction.
    21           As noted, the central district judges have issued nearly 300 OSCs on this
    22    topic. While most have not identiﬁed any speciﬁc rationale in their orders
    23    identifying exceptional circumstances or compelling reasons for declining
    24    jurisdiction, some courts have been more expansive in their OSCs and cited
    25
          22
    26       See Langer v. Nguyen, USDC Case No. 8:19-cv-00294-JLS-KES and
    27           Langer v. Tashkaplyan, USDC Case No. 2:19-cv-02278-PA-PLA ,
                 for example.
    28
          23
             Schoors, 2017 WL 1807954, at *5.




                                                    9
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 16 of 25 Page ID #:45




     1    heavily to California state law procedures and noted that plaintiﬀs seem to be
     2    forum shopping to avoid state court requirements. But a litigant choosing from
     3    two proper jurisdictions is not inappropriate forum shopping, is not
     4    “exceptional,” and does not provide a compelling reason to decline to exercise
     5    supplemental jurisdiction. As one court explained:
     6
                 [T]he fact that Plaintiﬀ is “forum shopping” by ﬁling suit in this
     7
                 Court rather than state court does not constitute a “compelling
     8
                 reason” for declining jurisdiction. There is no reason why Plaintiﬀ
     9
                 should have to ﬁle his claims in state court instead. “This sort of
    10
                 forum-shopping is commonplace among plaintiﬀs and removing
    11
                 defendants alike and is not an ‘exceptional’ circumstance giving
    12
                 rise to compelling reasons for declining jurisdiction, as required
    13
                 by section 1367(c)(4).” Chavez, 2005 WL 3477848, at *2. The
    14
                 fact that Plaintiﬀ and his counsel frequently ﬁle suits asserting
    15
                 disability rights violations does not change this conclusion. The
    16
                 Ninth Circuit has acknowledged that “[f]or the ADA to yield its
    17
                 promise of equal access for the disabled, it may indeed be
    18
                 necessary and desirable for committed individuals to bring serial
    19
                 litigation advancing the time when public accommodations will be
    20
                 compliant with the ADA.” Molski v. Evergreen Dynasty Corp., 500
    21
                 F.3d 1047, 1062 (9th Cir.2007). Nothing bars Plaintiﬀ from
    22
                 frequently invoking a federal forum to remedy ADA violations.
    23
    24    Kohler, 794 F.Supp.2d at 1096; see also Schoors v. Seaport Village Operating Co.,
    25    LLC, 2017 WL 1807954, *5 (S.D. Cal. May 5, 2017) (adopting the same
    26    rationale).
    27
    28




                                                 10
          Response to OSC                                   Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 17 of 25 Page ID #:46



          III. CALIFORNIA’S HIGH FREQUENCY LITIGANT STATUTES DO
     1        NOT JUSTIFY DISMISSAL OF PLAINTIFF’S STATE CLAIM.
     2           California’s “high-frequency litigant” statutes do not give reason under
     3    the § 1367(c) exceptions to decline supplemental jurisdiction. “High-frequency
     4    litigants” are deﬁned by section 425.55 of the California Code of Civil
     5    Procedure as “A plaintiﬀ who has ﬁled 10 or more complaints alleging a
     6    construction-related accessibility violation within the 12-month period
     7    immediately preceding the ﬁling of the current complaint alleging a
     8    construction-related accessibility violation”24 or “An attorney who has
     9    represented… 10 or more high-frequency litigant plaintiﬀs in actions that were
    10    resolved within the 12-month period immediately preceding the ﬁling of the
    11    current complaint…” 25 Undoubtedly, many of plaintiﬀ’s counsel’s clients fall
    12    within this deﬁnition, although plaintiﬀ’s counsel himself does not (as explained
    13    in the attached declaration).
    14           However, this means little to the prosecution of a case. There are only
    15    three consequences in state court litigation for a plaintiﬀ being identiﬁed as a
    16    high-frequency litigant. First, such plaintiﬀs must add some speciﬁc facts in their
    17    complaint and verify the complaint certifying that it comports with… the exact
    18    language of Fed. R. Civ. Proc. 11.26 But those “facts” are either required under
    19    Federal Rule 26’s initial disclosure requirement or readily available in discovery.
    20    Additionally, plaintiﬀ’s counsel is already subject to Rule 11 in federal court.
    21    Second, there is an additional $1,000 ﬁling fee,27 which is divided into the
    22    general fund and the trial court trust fund.28 This fee serves to relieve workload
    23
    24
    25    24
             Cal. Civ. Proc. Code § 425.55(b)(1).
    26    25
             Cal. Civ. Proc. Code § 425.55(b)(2).
    27    26
             Cal. Civ. Proc. Code § 425.50(a)(4).
    28
          27
             Cal. Gov. Code § 70616.5.
          28
             Cal. Gov. Code § 68085.35.




                                                  11
          Response to OSC                                    Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 18 of 25 Page ID #:47




     1    to the trial courts.29 Ironically, though, the workload of the trial courts would be
     2    massively increased if this Court were to decline supplemental jurisdiction.
     3    Finally, there are stay and early evaluation procedures in state court for these
     4    cases. But those same procedures—almost identical in nature—are available in
     5    the Central District with the ADA Disability Access Litigation program and use
     6    of ADR Form 20. A defendant can request and a court can sua sponte order the
     7    parties to participate in this process.
     8             In any event, there is nothing unique in the state court procedures that are
     9    not replicated in some fashion in the federal system. It is not the federal court’s
    10    task to decide that it likes state court procedures better and to force a plaintiﬀ to
    11    take his case to state court because of that preference. That is not a compelling
    12    reason. In summary, as one court stated about the most proliﬁc ADA plaintiﬀ on
    13    the planet:
    14
                   Litigants in federal court routinely bring both federal and state law
    15
                   causes of action, and the federal courts routinely resolve all such
    16
                   claims. There is nothing improper about Johnson, or any other
    17
                   litigant, following this well established and commonly used
    18
                   practice. The Court acknowledges that California has established
    19
                   a heightened pleading standard for high frequency litigants. As
    20
                   such, considerations of comity favor permitting California courts
    21
                   to follow, interpret, and enforce California pleading standards.
    22
                   However, as explained in Schoors and Johnson, it is not eﬃcient,
    23
                   convenient, or fair to require Johnson to ﬁle two nearly identical
    24
                   cases involve materially identical proof and issues. It is judicially
    25
                   more economical for a single court to resolve the dispute between
    26
                   Johnson and MSM, instead of requiring duplicative eﬀorts in
    27
    28
          29
               2015 CA A.B. 1521 (NS) (September 10, 2015).




                                                    12
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 19 of 25 Page ID #:48




     1             multiple courts, possibly involving multiple juries, and possibly
     2             leading to inconsistent results. Finally, even if Johnson is forum
     3             shopping, the Court continues to ﬁnd that such forum shopping is
     4             not suﬃcient to justify declining supplemental jurisdiction.
     5
          Johnson v. Morning Star Merced, LLC, 2018 WL 4444961, *6 (E.D. Cal. 2018)
     6
          (citations omitted for readability).
     7
     8
               IV. CALIFORNIA’S RIGHT TO IMPLEMENT AND INTERPRET ITS
     9                                 OWN LAW
    10             Every ﬁrst year law student has the principles of Erie drilled into them in
    11    their ﬁrst semester: In federal question cases, federal courts apply federal law to
    12    both substantive and procedural matters while claims under supplemental
    13    jurisdiction federal courts applies state law to substantive issues, and federal law
    14    to procedural issues.30 Presumably the California legislature is well acquainted
    15    with these principles as well, as it has deftly amended Unruh with a variety of
    16    modiﬁcations that bind the federal court as to substantive application of law,
    17    while creating limited procedural changes. California did not seek to prevent
    18    litigants from ﬁling cases, it sought to prevent abusive litigation, and it was
    19    successful. In the exact same law that created the heightened pleading
    20    requirements and fees the legislature substantively expanded protections for
    21    small businesses by providing immunity to damages for proactive business
    22    owners and expanding existing protections.31 It also declined to create barriers
    23    to ﬁling complaints based on meritorious claims. It seems quite paternalistic to
    24    state that California is being denied the opportunity to dictate the litigation of its
    25    own laws, when California is well aware how to craft legislation that would
    26
    27
          30
               Crowe v. Wiltel Communication Systems, 103 F.3d 897, 899 (9th Cir. 1996).
    28
          31
               Cal. Civ. Code § 55.56(g)(4).




                                                   13
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 20 of 25 Page ID #:49




     1    inﬂuence the enforcement of its laws in federal court: it has done so multiple
     2    times this decade! Despite this, the Court has decided to selectively interpret
     3    Erie, which directs the court to disregard state procedures, as creating a reverse
     4    preclusion on federal courts by allowing state court procedure to justify declining
     5    to enforce state claims in federal court. Federal courts are not intended to give
     6    deference to state procedural issues, so declining jurisdiction on the basis of
     7    procedure is a truly extraordinary justiﬁcation, and certainly not a rationale that
     8    was imagined by Gibbs.
     9
    10     V. CONGRESS EXPLICITLY ANTICIPATED AND AUTHORIZED
                          STATUTES LIKE UNRUH.
    11
                 In orders issued in Arroyo v. Kazmo and Arroyo v. Unoil 32 on the same day
    12
          [the ﬁrst of dozens of orders to show cause re: supplemental jurisdiction issued
    13
          on all pending Unruh claims in several courts], it was suggested that ﬁling the
    14
          damages claims under state law is counter to the intent of the US Congress that
    15
          did not authorize damages for violations of the ADA, suggesting that the Court
    16
          acts under Congressional mandate by “restoring the balance Congress struck
    17
          when it enacted the ADA.” While it is factually true that Congress did not provide
    18
          damages under the ADA, it is false that this is something that was against, or
    19
          unexpected by Congress. In passing the ADA, Congress explicitly invited
    20
          augmenting legislation from the states. “Nothing in this Act shall be construed to
    21
          invalidate or limit the remedies, rights, and procedures of any… law of any State…
    22
          that provides greater or equal protection for the rights of individuals with
    23
          disability than are aﬀorded by this Act.” 33   34
                                                              The House Judiciary Committee
    24
          even explicitly discussed California’s expanded remedies and conﬁrmed that the
    25
    26
          32
    27         Kazmo and Unoil orders attached as Exhibits 1 and 2.
          33
               Jankey v. Lee (2012) 55 Cal.4th 1038, 1049.
    28
          34
               42 U.S.C. § 12201 (b).




                                                  14
          Response to OSC                                       Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 21 of 25 Page ID #:50




     1    ADA as a whole should be read to preserve individuals’ rights to decide whether
     2    to “sue under the state law as well, or instead.” 35 And further “the purpose of the
     3    ADA is to “maximize the options available to plaintiﬀs.” 36 What this Court
     4    fashions as defending the intent of Congress it accomplishes by acting counter to
     5    it and discriminating against those with disabilities in limiting their choice of
     6    forums. 37 ADA plaintiﬀs unquestionably properly ﬁle their claims in federal
     7    court, and those state claims that share the same facts are properly ﬁled
     8    alongside them. The suggestion that they are not precluded from litigating them
     9    together if they choose state court binds their choices in a discriminatory way.
    10    Neither the civil procedure of the state of California, nor feelings of animus
    11    towards the case load38 of meritorious ADA and Unruh claims justiﬁes the
    12    extraordinary act of denying access to the federal court system of properly
    13    pleaded causes of actions.
    14
                VI. RELIEF SHOULD THIS COURT DISMISS STATE CLAIMS
    15
                   Should the court maintain jurisdiction, no relief is required. However,
    16
          should this court decline jurisdiction on the state claims, Plaintiﬀ requests the
    17
          court either stay that order and the case pending resolution of the appeal in
    18
          Arroyo v. Rosas, or in the alternative certify this matter for immediate appeal.
    19
    20
    21
    22
    23
          35
               Jankey v. Lee at 1050 citing H.R.Rep. No. 101–485(III), 2d Sess., p. 70
    24
                   (1990), reprinted in 1990 U.S.Code Cong. & Admin. News, p. 493.
    25    36
               Wood v. County of Alameda (1995) 875 F.Supp. 659, 663.
          37
    26       This is worth more than a footnote, but this is an important issue as
    27           many state courtrooms and aging state courthouses themselves
                 struggle with accessibility.
    28
          38
             Kazmo and Unoil pages 5 and 7.




                                                   15
          Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 22 of 25 Page ID #:51



                     A. A Stay Would Best Preserve the Position of the Parties.
     1
                   Should this Court be inclined to decline jurisdiction over the related state
     2
          claim, Plaintiﬀ asks that the Court stay this matter pending resolution of the
     3
          appeal ﬁled in Arroyo v. Rosas. 39 In that matter, the District Court dismissed the
     4
          state claims declining jurisdiction after granting summary judgment on the
     5
          federal claims. The rationale for the dismissal appears to mirror the rationale
     6
          used in the various OSCs issued throughout this District.
     7
                   The Court’s power to stay proceedings is inherent in its power to control
     8
          its docket.40 In deciding the propriety of a stay, the Court should conﬁrm the
     9
          issues in the two cases are the same and should analyze whether the non-moving
    10
          party can be protected from prejudice.41 Both of these factors are met here.
    11
          Should this matter not be stayed and the state claims dismissed, this matter will
    12
          proceed to be litigated in two diﬀerent forums with great duplication of expenses,
    13
          with any resolution on the merits destined for review by the 9th Circuit. A stay will
    14
          allow the defendants to make any remediation of the claimed barriers during the
    15
          period of the stay and would not prevent attempts to resolve the claim. This
    16
          would not prejudice the defendants in any way, as any resolution of this matter
    17
          would be predicated on resolution of this issue surrounding supplemental
    18
          jurisdiction. Issuing a stay best preserves the rights and resources of the parties.
    19
    20                                 B. Interlocutory Appeal
    21             In the alternative, if the Court does not issue a stay and still decides to
    22    dismiss, Plaintiﬀ requests that this Court certify this matter for interlocutory
    23    appeal pursuant to 28 U.S.C § 1292. This is proper here as this order would
    24    invoke a controlling question of law, there is a substantial diﬀerence of opinion
    25
    26
          39
    27         9th Cir. Case No. 19-55974.
          40
               Landis v. North America Co. (1936) 299 U.S. 248, 254.
    28
          41
               Id. at 254.




                                                    16
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 23 of 25 Page ID #:52




     1    on this issue, and an immediate appeal would materially advance ultimate
     2    termination of this litigation.42
     3                       1. The Decision Involves a Controlling Question of Law.
     4               All that must be shown in order for a question to be a “controlling question
     5    of law” is that resolution of the issue on appeal could aﬀect the outcome of
     6    litigation in the district court.43 It is well settled that the issue need not be
     7    dispositive of the lawsuit in order to be controlling.44
     8               Resolution of this issue on appeal would unquestionably aﬀect the outcome
     9    of litigation in this district, not just in this case, but potentially every single other
    10    ADA claim ﬁled that also alleges violations of state law. (By at least one court’s
    11    estimate, 24% of the total civil litigation ﬁled in this district in 2019.)
    12
                2. The Order is based on a Finding on which there is Substantial Diﬀerence of
    13                                           Opinion.
    14               The question of whether a court should retain jurisdiction over parallel
    15    state claims is highly varied in the various federal courts in the state of California,
    16    as was cited in numerous cases above. The Northern District of California has
    17    created an entire program for the handling of ADA claims that explicitly
    18    anticipates inclusion of state claims. (See: General Order 56). The Eastern
    19    District has resolved thousands of cases with similar posture, while frequently
    20    declining to dismiss state claims even when federal claims have been resolved.
    21    Within this district itself, there is a diﬀerence of opinion, where some judges have
    22    chosen to retain jurisdiction when the propriety of supplemental jurisdiction has
    23    been questioned, and others, as suggested by the OSC here, have dismissed the
    24    claims entirely without consideration of the merits of the federal claims.
    25
    26
          42
    27         28 U.S.C § 1292.
          43
               United States v. Woodbury, 263 F.2d 784, 787-88 (1959, 9th Cir.).
    28
          44
               Id.




                                                       17
          Response to OSC                                         Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 24 of 25 Page ID #:53




     1          Supplemental Jurisdiction contains multiple caveats that allow for
     2    discretion, however no discretion is unfettered. Appellate review of this decision
     3    will enable other courts to decide whether or not to follow this procedure, an
     4    important issue given the quantity of the cases aﬀected.
     5
              3. Immediate Review will Materially Advance Termination of This and Other
     6                                       Litigation.
     7          The vast majority of civil litigation is settled between the parties. The entire
     8    calculus of reaching a settlement is to resolve the claims between the parties to
     9    allow for the control of risk. The California legislature has sought to facilitate this
    10    by deﬁning the scope of waiver that is permissible in a settlement agreement via
    11    the 1542 waiver. The parties in this matter cannot resolve this matter in its
    12    entirety if a dismissal order of the state claim is issued by this Court, due to the
    13    uncertainty that it creates. At minimum, an additional lawsuit will be ﬁled in state
    14    court, meaning that the parties will only be able reach a full resolution of claims
    15    if the dismissed claims are considered as part of the settlement.
    16           This district requires that the parties engage in mandatory ADR during
    17    litigation. It is unclear how the parties could meaningfully discuss settlement
    18    that would put to rest the claims between the parties given the ambiguity
    19    concerning the state of the plaintiﬀ’s state claims. Immediate review if a
    20    dismissal issues will allow the parties to more eﬃciently resolve this claim.
    21
                                         VII. CONCLUSION
    22
                 The plaintiﬀ respectfully requests this Court to continue to exercise
    23
          supplemental jurisdiction over the Unruh Civil Rights Act claim. Dismissing the
    24
          state claim would result in a reﬁling of the state claim in state court, with
    25
          additional ﬁling fees not only for plaintiﬀ but also for the defendants (each of
    26
          which would have to ﬁle a ﬁrst appearance fee) and if the case did not settle:
    27
          discovery in both forums, case management and scheduling conference
    28




                                                    18
          Response to OSC                                      Case No.: 5:20-cv-00569-MWF-KK
Case 5:20-cv-00569-MWF-KK Document 11 Filed 04/03/20 Page 25 of 25 Page ID #:54




     1    appearances in both forums, dispositive and other motions in both forums,
     2    mandatory settlement conferences in both forums, and trial in both forums – all
     3    of which involve the same parties, witnesses, factual claims, property, evidence,
     4    and presentation. This would oﬀend the notions of fairness, judicial economy,
     5    and convenience that are the cornerstone of the analysis about supplemental
     6    jurisdiction.
     7           Further, if the Court is inclined to dismiss Plaintiﬀ’s state claim, Plaintiﬀ
     8    requests an immediate stay pending appeal of Arroyo v. Rosas or, in the
     9    alternative, Plaintiﬀ requests the Court certify the matter for interlocutory
    10    appeal.
    11
    12    Dated: April 3, 2020                         CENTER FOR DISABILITY ACCESS
    13
                                                       By: /s/ Russell C. Handy
    14
                                                       Russell C. Handy
    15                                                 Attorneys for Plaintiﬀ

    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28




                                                  19
          Response to OSC                                     Case No.: 5:20-cv-00569-MWF-KK
